Title: From John Quincy Adams to John Adams, 15 June 1811
From: Adams, John Quincy
To: Adams, John



N. 1.
My Dear Son
St: Petersburg 15 June 1811.

I have received your letter dated the sixth of February last, and was very much delighted to see it so well written; because I know that it was written by yourself.—I have marked it down, number one, and put it upon my file—When your next letter comes, and I hope that will be soon, I shall compare the hand-writing with that of number one, and shall see what progress you make in writing. I trust that every letter you write me, will give me the pleasure of seeing it better written than the one before it.
I also put number one to this letter, because it is the first that I write to yourself only, and in answer to the first from you to me—I am very well pleased that you have resolved to keep your own file, and hope that it will be followed by an entertaining and instructive correspondence between us.
I rejoice at being informed that you went so steadily to Mrs: Bass’s school, and that you committed to memory the pieces that were given to you to learn.—As you are now almost eight years old, and will, with God’s blessing be in your ninth year when you receive this letter, I suppose you will have begun to go to school with your brother George at Mr: Whitney’s; and then you must write me what you learn there. To whatever school you go, you must always be careful to learn as fast and as well as you can; not only because the more and the better you learn, the more your Parents and friends will love you, but because when you grow up to be a man, the more knowledge you possess the better enabled will you be to fulfill your duties to God and to your Country.—“Take fast hold of instruction” says Solomon, the wisest of men; “let her not go: keep her; for she is thy life.”
Your Mama, and Aunt Kitty, and brother Charles, are all pretty well; and we all long very much to see you—But I fear we shall not be able to come home untill next year.—Charles does not go to school yet; but he learns to read at home—And he speaks English not quite so well as German, and a little better than French.—About a fortnight ago, your Mama put away his petticoats and had him dressed in a jacket and pantaloons, such as you wear—When he had worn them two or three days, I said to him “now Charles is a man”—“Yes said he—but I am not a man when I go to bed”—That was because when he goes to bed he takes off his jacket and pantaloons—don’t you think it was a droll answer?
Give my respects to uncle and Aunt Cranch, and my love to your brother George—I wrote to him about a month ago, and intend to write to him again very soon.
I am, my dear Son, your affectionate father
John Quincy Adams.